In re Lafleur, Wilbert Jr., applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR-84-640; Parish of Calcasieu, 14th Judicial District Court, Div. “F”, No. 4965-83.
Prior Report: 461 So.2d 1167.
*314Denied, noting that the Court of Appeal erroneously stated the maximum sentence for theft of a value of $100 or more but less than $500 was 10 years. The sentence as set forth in R.S. 14:67 for such theft is imprisonment “with or without hard labor, for not more than two years” or a fine of “not more than $2,000.00, or both.”